Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
Terminal Disclaimer
The terminal disclaimer filed on 5/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,253,287 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Mulder et al. (Tissue Engineering: Part A (2014) 20(3-4): 635-645) teach a method for inducing hyaline cartilage repair by producing scaffolds with isotropic and anisotropic fiber architectures. Rabbits were operated on bilaterally to create two full thickness defects in each knee joint. The defects were filled with an isotropic scaffold, an anisotropic scaffold with pores parallel to the cartilage surface and an anisotropic scaffold with pore perpendicular to the cartilage surface. After 4 and 12 weeks, regeneration was scored and after 12 weeks all treatments led to hyaline cartilage repair (abstract).  Figure 1 shows scanning electron microscopy of the three types of scaffolds. Mulder et al. do not teach that the anisotropic and isotropic scaffolds are in the same construct to cause a transitional boundary for cells.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SUSAN M HANLEY/Primary Examiner, Art Unit 1653